Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
claim 1, interpreted as the apparatus including at least a fan and a heat exchanger as recited in ¶ 11 of the specification (as numbered in the filing of 8 December 2020) and equivalents thereof, 
“an arithmetic device configured to analyze a response signal from the ultrasonic sensor” in claim 11, interpreted as a CPU executing a program stored by a storage unit as taught in ¶ 19 of the specification and equivalents thereof, and
“a suction portion” in claim 13, interpreted as a portion of the drain pump in the area where water collects in the drain pan and through which water can enter the pump as taught in ¶ 19 and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

It is noted that although “a drainage unit” as recited in claim 13 includes the generic placeholder term “unit” paired with the functional language of “drainage” and “configured 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In lines 7-8 of claim 13, the teaching of “the outside” in the recitation of the drainage drainpipe “allow[ing] water sucked up by the drain pump to flow out to the outside” lacks antecedent basis.  It is not clear from this recitation whether “the outside” as taught in this claim refers only to the outside of the air-conditioning apparatus (or perhaps of the drainage unit of the air-conditioning apparatus) or to the outdoor ambient environment and thus the scope of claim 13 cannot be positively ascertained.  For this reason, claim 13 is rejected as being indefinite under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2017/149883 A1 to Morikawa et al. a copy and machine translation of which was included by applicant with the Information Disclosure Statement of 8 December 2020.  It is to this machine translation that any references to pages or lines in this Office Action are directed rather than to the Japanese language original.

Although this prior art document includes common joint inventors to the instant application (Akira Morikawa, Akane Nomura and Isamu Hirashiki), the prior art publication includes an additional joint inventor (Tadashi Saito).  For this reason, the disclosures of the prior art are not “made by the inventor or join inventor” as set forth in 35 U.SC. 102(b)(1).  This interpretation is supported in MPEP 2153.01(a) Grace Period Inventor Disclosure Exception which states:
Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1)  if it is apparent from the disclosure itself that it is by the inventor or a joint inventor. Specifically, Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1)  if the disclosure: (1) was made one year or less before the effective filing date of the claimed invention; (2) names the inventor or a joint inventor as an author or an inventor; and (3) does not name additional persons as authors on a printed publication or joint inventors on a patent. This means that in circumstances where an application names If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1). [bolding by examiner]

    PNG
    media_image1.png
    199
    539
    media_image1.png
    Greyscale

Morikawa teaches limitations from claim 1 in figs. 1 and 2, shown above and below, an air-conditioning apparatus (shown in fig. 1, including the blower 4 and heat exchanger 5 disposed within the housing 1) comprising: 


    PNG
    media_image1.png
    199
    539
    media_image1.png
    Greyscale

a drain pan (11) configured to receive water; and 
an ultrasonic sensor (comprising transmitter 16 and detector 17) configured to emit (by the ultrasonic transmitter 16) and receive (by the detector 17) ultrasonic waves (as taught in pg. 4, lines 143-154); and 
a detector (detection unit 15) configured to detect a contaminant (biofilm 14) adhered to the drain pan (11, as taught in pg. 4, line 141), 
wherein the detector (15) causes ultrasonic waves that are emitted as a single output from the ultrasonic sensor (at transmitter 16) to be reflected a number of times (at least one time as taught in pg. 6, lines 221-229) between the contaminant (14) adhered to the drain pan 11) and the ultrasonic sensor (at detector 17).

Morikawa teaches limitations from claim 2, the air-conditioning apparatus of claim 1, wherein the contaminant is a biofilm (14, as taught in pg. 4, line 141).
claim 16 in fig. 19, shown below, the air-conditioning apparatus of claim 1, wherein a bottom flat surface portion that forms a bottom of the drain pan (53) is located parallel to a flat surface portion that forms a receiving surface of the ultrasonic sensor (17, as shown in fig. 27).
It is noted that although fig. 19 shows an embodiment different from that of fig. 2, this embodiment includes all features recited in claim 1 from which claim 16 depends, including the drain pan (53), ultrasonic sensor including emitter (16), detector 17, and detection unit (15) and pg. 16, lines 666-pg. 17, line 680 teaches these elements to be the same as those of the embodiment of fig. 2 apart from their placement).

    PNG
    media_image2.png
    550
    503
    media_image2.png
    Greyscale

Morikawa teaches limitations from claim 3 in fig. 19, shown above, the air-conditioning apparatus of claim 16, wherein the detector (15) causes ultrasonic waves that are emitted as a single output (from the emitter 16) from the ultrasonic sensor to be 

Morikawa teaches limitations from claim 4, the air-conditioning apparatus of claim 1, wherein the detector receives as signals, reflected sounds of the ultrasonic waves that are reflected respective times, and determines whether the contaminant (14) is present or absent, based on values obtained by integrating the signals with a set time period including response time periods of the reflected sounds (as taught in pg. 7, lines 696-700).

Morikawa teaches limitations from claim 6, the air-conditioning apparatus of claim 1, wherein the detector receives as signals, reflected sounds of the ultrasonic waves that are reflected respective times, and determines whether the contaminant is present or absent based on peak values of the signals (as taught in pg. 8, lines 307-321).

    PNG
    media_image3.png
    286
    564
    media_image3.png
    Greyscale

claim 7 in fig. 20, shown above, the air-conditioning apparatus of claim 4, wherein the detector determines whether the contaminant (14) is present or absent based on ones of the signals that are received signals from a second received signal onward (as taught in pg. 17, lines 687-700, the graph of fig. 20 depicts the voltage generated by the ultrasonic detector as a function of time and the first peak (up to about 0.2 ms) “is derived from the resonance phenomenon of the detection unit 15” while subsequent behavior indicates the presence or absence of biofilm).

    PNG
    media_image4.png
    204
    313
    media_image4.png
    Greyscale

Morikawa teaches limitations from claim 10, shown above, the air-conditioning apparatus of claim 1, wherein the ultrasonic sensor is provided by combing a piezoelectric element (23) for use in transmission of the ultrasonic waves and a piezoelectric element (23) for use in reception of the ultrasonic waves (as taught in pg. 5, lines 190-205, each of the transmitter 16 and detector 17 includes a piezoelectric element 23 in communication with a pair of electrodes 25 and 26 but these elements are separate as the electrodes of the detector do not receive an applied voltage.)

claim 11 in fig. 2, shown above, the air-conditioning apparatus of claim 1, wherein the detector includes an arithmetic device (the amplifier detection circuit 21) configured to analyze a response signal from the ultrasonic sensor (the detector 17 thereof) to detect whether the contaminant (14) is present or absent on the drain pan (11, as taught in pg. 6, lines 298-306, the voltage generated by the detector is analyzed by the amplifier detection circuit to determine the presence of biofilm 14).

    PNG
    media_image5.png
    411
    491
    media_image5.png
    Greyscale

Morikawa teaches limitations from claim 12 in fig. 15, shown above, the air-conditioning apparatus of claim 1, wherein the drain pan (51) has an area inclined to a horizontal plane (as shown in fig. 15 and taught in pg. 14, lines 575-581).
It is noted that although fig. 15 shows an embodiment different from that of fig. 2, this embodiment includes all features recited in claim 1 from which claim 12 depends, 

Morikawa teaches limitations from claim 13 in fig. 15, shown above, the air-conditioning apparatus of claim 1, further comprising 
a drainage unit (shown at right of fig. 15) configured to drain water received by the drain pan (51), wherein the drainage unit includes 
a drain pump (29) provided above the drain pan (51) and configured to suck up water in the drain pan, from a suction portion (29a) (as taught in pg. 11, lines 519-526), and 
a drainage drainpipe (30) configured to allow water sucked up by the drain pump to flow out to the outside (as taught in pg. 13, lines 519-526).

Morikawa teaches limitations from claim 14, the air-conditioning apparatus of claim 1, wherein when a set time period elapses after a cooling operation or a humidification operation is stopped, the detector determines that drainage of water in the drain pan (11) is completed, and starts to detect the contaminant (“By performing the detection after a certain period of time has elapsed, the biofilm 14 can be detected in a state where the drain water 22 is completely discharged” as taught in pg. 12, lines 493-497).

claim 15, the air-conditioning apparatus of claim 1, further comprising a water-level sensor (32) configured to detect a water level of water received by the drain pan (54), wherein when a water level detected by the water-level sensor is zero or an approximation of zero, the detector determines that drainage of water in the drain pan is completed, and starts to detect the contaminant (“When the water level sensor 32 detects that the water level is below a certain value close to zero, the detection unit 15 starts the detection with the drain water 22 finished to be discharged” as taught in pg. 20, lines 796-806). 
It is noted that although fig. 15 shows an embodiment different from that of fig. 2, this embodiment includes all features recited in claim 1 from which claim 12 depends, including the drain pan (54), ultrasonic sensor including emitter (16), detector 17, and detection unit (15).  Thus, this embodiment teaches all limitations of claim 15 including those of parent claim 1, and thus this teaching anticipates the limitations of this claim taken alone rather than as a modification to the embodiment of fig. 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morikawa as applied to claim 1 above, and further in view of US Patent No. 3,813,532 to Sato et al.
claim 5, Morikawa teaches an air conditioner with an ultrasonic detection system for determining the presence of biofilm in a drain pan of the system and further teaches the integration of a signal produced by a detector in the process of determining the presence or absence of biofilm from the voltage produced by the detector.  Morikawa does not teach this integration to be made over periods “corresponding to half-widths of peak values” of these signals.  Sato teaches in col. 3, lines 37-42, a signal analysis method for a measuring instrument in which the half width of signal peaks is used in integration of that signal in order to determine and cancel signal noise.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Morikawa with the half-width integration of Morikawa in order to detect signal noise as taught in col. 3, lines 37-42 and thus improve the accuracy of detection of the system of Morikawa.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morikawa as applied to claims 1 and 16 above.

Regarding claim 8, Morikawa teaches an air conditioner with an ultrasonic detection system for determining the presence of biofilm in a drain pan of the system and further teaches the placement of the detection unit a distance above the drain pan (in the embodiment of fig. 19, shown above).  Morikawa does not teach the distance above the drain pan at which the sensor is disposed and particularly does not teach it being between 10 and 200 mm.  One of ordinary skill in the art at the time the application was effectively filed would have recognized this distance to be a result effective variable as placing the .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Morikawa as applied to claim 1 above, and further in view of US Patent No. 5,389,848 to Trzaskos.

Regarding claim 9, Morikawa teaches an air conditioner with an ultrasonic detection system for determining the presence of biofilm in a drain pan of the system and further teaches the detection element having two piezoelectric elements for respectively producing an ultrasonic vibration and detecting the reflected vibration for the detection of the biofilm.  Trzaskos teaches in col. 1, lines 11-19 a “known ultrasonic transducer” which “employs a single ceramic piezoelectric element contained in a housing, with the ceramic piezoelectric element being used to both transmit acoustic energy and to detect the reflected acoustic energy from the object undergoing evaluation”.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Morikawa with the single-element piezoelectric transducer in order simplify the design and reduce the cost of manufacturing of the system by reducing the number of elements required for its construction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

WIPO Publication No. 2014/170395 A1 to Bierganns et al. teaches a device for detecting deposits in a liquid bearing system by reflection of ultrasonic emissions (abstract).

WIPO Publication No. 2013/092820 A1 to Seida et al. teaches a device for detecting deposits in a liquid bearing system by reflection of ultrasonic emissions (abstract).

US Publication No. 2018/0074021 A1 to Bliss et al. teaches “a device and method of determining the thickness of accumulating scale on surfaces exposed to liquid medium” (abstract) this device and method including analyzing the reflection of an ultrasonic signal based on varying speeds of such a signal in different materials (¶¶ 29-30).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	18 March 2022

/JERRY-DARYL FLETCHER/           Supervisory Patent Examiner, Art Unit 3763